Title: From George Washington to James Warren, 7 October 1785
From: Washington, George
To: Warren, James



Dear Sir,
Mount Vernon Octr 7th 1785.

The assurances of your friendship, after a silence of more than six years, is extremely pleasing to me. Friendships formed under the circumstances that ours commenced are not easily eradicated, and I can assure you that mine has undergone no

diminution. Every occasion therefore of renewing it, will give me pleasure; and I shall be happy, at all times, to hear of yr welfare.
The War, as you have very justly observed, has terminated most advantageously for America—and a large & glorious field is presented to our view. But I confess to you, my dear Sir, that I do not think we possess wisdom, or justice enough to cultivate it properly. Illiberality, Jealousy, & local policy mix too much in all our public Councils for the good government of the Union. In a word, the Confederation appears to me to be little more than an empty sound, and Congress a nugatory body; the ordinances of it being very little attended to.
To me, it is a solecism in politics, indeed it is one of the most extraordinary things in nature, that we should Confederate for National purposes, and yet be affraid to give the rulers thereof who are the Creatures of our own making—appointed for a limited and short duration—who are amenable for every action—recallable at any moment—and subject to all the evils they may be instrumental in producing, sufficient powers to order & direct the affairs of that Nation.
By such policy as this the wheels of government are clogged; & our brightest prospects, and that high expectation which was entertained of us by the wondering world, is turned into astonishment. and from the high ground on which we stood we are descending into the Valleys of confusion & darkness. That we have it in our power to be one of the most respectable Nations upon Earth, admits not, in my humble opinion, of a doubt, if we would pursue a wise, Just, & liberal policy towards one another—and would keep good faith with the rest of the World. That our resources are ample, & encreasing, none can deny; But whilst they are grudgingly applied, or not applied at all, we give the vital stab to public credit, and must sink into contempt in the eyes of Europe.
It has long been a speculative question amongst Philosophers and wise men, whether foreign Commerce is of advantage to any Country—that is, whether the luxury, effeminacy, & corruption which are introduced by it, are counterbalanced by the conveniencies and wealth of which it is productive. But the right decision of this question is of very little importance to us. We have abundant reason to be convinced, that the spirit of Trade

which pervades these States is not to be restrained. it behoves us therefore to establish it upon just principles; and this, any more than other matters of national concern cannot be done by thirteen heads, differently constructed; The necessity therefore of a controuling power is obvious, and why it should be with-held is beyond comprehension.
The Agricultural Society—lately established in Philadelphia—promises extensive usefulness, if it is prosecuted with spirit—I wish most sincerely that every State in the Union would institute similar ones; and that these Societies would corrispond fully, & freely with each other; & communicate all useful discoveries founded on practice, with a due attention ⟨to⟩ climate, Soil, and Seasons, to the public.
The great Works of improving and extending the inland navigations of the two large Rivers Potomack & James, which interlock with the Western Waters, are already begun; and I have little doubt of their success. The consequences to the Union, in my judgment, are immense—& more so in a political, than in a Commercial point; for unless we can connect the New States, which are rising to our view in the Regions back of us, with those on the Atlantic by interest, the only cement that will bind, and in this case no otherways to be effected than by opening such communications as will make it easier & cheaper for them to bring the product of their labour to our Markets, instead of carrying them to the Spaniards Southwardly, or the British Northwardly, they will be quite a distinct People, and ultimately may be very troublesome neighbours to us. In themselves, considered merely as a hardy race, this may happen; how much more so if linked with either of those Powers in Politics, & Commerce?
It would afford me great pleasure to go over (with a mind more at ease) those grounds in your State which I travelled in the years 1775 and Six; and to congratulate, on the happy change, with those characters who participated of the anxious cares with which those moments were filled; and for whom I entertain a sincere regard; but I do not know whether to flatter myself with the enjoyment of it. The deranged state of my affairs from an absence, and total neglect of them for almost nine years, & a pressure of other matters, allow me little leizure for gratifications of this sort. Mrs Washington offers compliments &

best wishes to Mrs Warren, to which be so good as to present those of Dear Sir Yr Most Obedt Hble Servt

Go: Washington

